Appeal of WINONA MALTING CO.Winona Malting Co. v. CommissionerDocket No. 1466.United States Board of Tax Appeals1 B.T.A. 909; 1925 BTA LEXIS 2753; March 30, 1925, decided Submitted March 19, 1925.  1925 BTA LEXIS 2753">*2753 Charles H. Preston, C.P.A., for the taxpayer.  Ellis W. Manning, Esq., for the Commissioner.  1 B.T.A. 909">*909  Before MARQUETTE, SMITH, and TRUSSELL.  This appeal came on for hearing on March 19, 1925.  It involves a deficiency in tax for the fiscal year ended August 31, 1920, in the amount of $190.29.  Upon leave granted, the Commissioner filed an amended answer admitting the allegations of the petition and that no deficiency in tax exists for the taxable year in question.  1 B.T.A. 909">*910  DECISION.  The deficiency determined by the Commissioner is disallowed.